Citation Nr: 0207249	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  97-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Raynaud's syndrome.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder as secondary to Raynaud's 
syndrome will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Stephen A. Burt, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 5, 1970 to 
June 7, 1970.  The record further reveals that the veteran 
served in the Army National Guard for various periods up 
until September 1973, and that he had periods of active duty 
or active duty for training (ACDUTRA) from February 5 to June 
7, 1970, from July 24, 1970 to August 9, 1970, from June 5-
19, 1971, from June 9-25, 1972, and from June 9-23, 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The veteran's claims were remanded by the Board for further 
development in January 1999 and April 2000.   

The Board is undertaking additional development prior to 
adjudication of the issue of entitlement to service 
connection for an acquired psychiatric disorder as secondary 
to Raynaud's syndrome, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

Raynaud's syndrome, a chronic disability, was first diagnosed 
on June 14, 1973, while the veteran was on active duty or 
ACDUTRA.



CONCLUSION OF LAW

Raynaud's syndrome was incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations in the SOC.  The VA 
has no outstanding duty to inform.

The Board notes that the Board remanded the veteran's claim 
in order that he could be provided a VA examination.  
However, the veteran refused to show up for a VA examination 
and requested that his claim be decided on the evidence 
currently of record.  The RO attempted to obtain additional 
private medical records from the physicians who diagnosed the 
veteran as having Raynaud's syndrome in June 1973.  However, 
the RO was informed that there were no such records 
available.  The RO informed the veteran that those records 
were unavailable.  The Board is unaware of any additional 
relevant evidence that is obtainable.  The Board concludes 
that all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate the veteran's claim for 
service connection for Raynaud's syndrome.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matters before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The veteran maintains that he is entitled to service 
connection for Raynaud's syndrome since he developed that 
disability while on ACDUTRA in June 1973.

The veteran's service medical records dated from September 
1969 to May 1970, including a May 1970 discharge examination 
report, are silent to any complaints or findings related to 
Raynaud's syndrome.

A letter dated June 14, 1973 from R.W.E., M.D. indicates that 
the veteran had been examined that day complaining of pain, 
numbness, swelling, and discoloration of both hands.  The 
veteran reported that the symptoms were bad in cold weather.  
Dr. R.W.E.'s impression was Raynaud's disease.

Another letter dated June 14, 1973 from E.L.R., M.D., notes 
that the veteran had been seen by that physician for xerotic 
eczema, Raynaud's phenomenon, and acne vulgaris.  Dr. E.L.R. 
noted that the veteran would show intolerance to irritating 
chemicals, strong cleansers and to cool temperatures.  

A June 28, 1973 Nebraska Army National Guard letter indicates 
that the veteran's medical history had been previewed, that 
the veteran did not meet retention standards, and that the 
veteran had been recommended for medical discharge.  In 
September 1993, the veteran wrote to his commanding officer 
reporting that he was unfit for further military service and 
requested a medical discharge due to Raynaud's phenomenon and 
to eczema.  A September 14, 1973 Army National Guard document 
reveals that the veteran was discharged from the Army 
National Guard and as a Reserve of the Army, effective in 
September 1973, for failure to meet retention standards.

A June 1992 private medical record indicates that the veteran 
had received a diagnosis of Raynaud's syndrome and that the 
veteran had been discharged from service due to Raynaud's 
syndrome.

The veteran was examined by M.L.M, M.D., in April 1994.  The 
veteran reported a history of Raynaud's syndrome since 1971.  
He stated that his hands bothered him more than his feet.  He 
indicated that his hands basically felt numb all of the time.  
The veteran reported that anxiety would also cause a tingling 
sensation in his fingers.  The veteran asserted that his 
symptoms were definitely worse with cold exposure which 
caused his hands to tingle, go numb, and even occasionally to 
swell.  The veteran stated that he had never been evaluated 
by a specialist and had no treatment other than avoidance of 
cold exposure and the fact that he had to wear gloves 
whenever he might be exposed to cold.  Examination revealed 
mild cyanotic discoloration of all of the fingers of both 
hands, but not the thumbs.  There was mild swelling but no 
tenderness.  The veteran had mild clubbing of all the 
fingernails and thumbnails.  Radial pulses were normal.  
Examination of the lower extremities revealed minimal 
cyanosis of the toes.  The impressions included Raynaud's 
syndrome.

An April 1995 letter from a private physician indicates that 
the veteran qualified for a handicapped parking permit due to 
Raynaud's disease. 

In a July 1995 Social Security Administration decision the 
veteran was found to be disabled.  The decision noted that 
the veteran had been diagnosed with Raynaud's syndrome in 
1971 and that the veteran continued to experience cyanotic 
discoloring and swelling of the hands.

A June 2000 letter from a private physician, S.J.P., M.D., 
notes that the veteran would have difficulty working due to a 
combination of his psychiatric and physical disabilities, 
which included Raynaud's syndrome.  He noted that the veteran 
needed to avoid changes in temperature because of the 
Raynaud's syndrome.

The veteran submitted a July 2000 letter from R.A.W., M.D.  
Dr. R.A.W. stated that the veteran had been diagnosed with 
Raynaud syndrome while participating in the National Guard 
from June 9 to June 23, 1973.  It was the physician's opinion 
that given the unknown nature of the development of Raynaud 
syndrome, that it was plausible that the development was 
related to the veteran's service-connected duties.  The 
physician noted that there was a poor understanding as to why 
some people develop Raynaud's, but that it was hard to ignore 
the fact that the veteran developed Raynaud's syndrome at the 
same time he was participating in military activities.  It 
was his opinion that the veteran should be given strong 
consideration for service connection.  Dr. R.A.W. then went 
on to state that he had extensive experience in treating 
wounds associated with vascular disease and also working 
directly with the high risk population for vascular disease 
as a board certified internal medicine physician and 
endocrinologist.  

A disability will be service connected if it is the result of 
disease or injury incurred or aggravated in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 
101(16); 38 C.F.R. § 3.1(k).  In addition, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing ACDUTRA or 
from an injury incurred or aggravated during INACDUTRA.  38 
U.S.C.A. §§ 101(24), 1110; 38 C.F.R. § 3.303.

When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Raynaud's disease is considered a chronic disease as defined 
by the 38 U.S.C.A. § 1101(3) (West 1991).

The veteran's service medical records including the May 1970 
discharge examination report indicate that the veteran did 
not have Raynaud's syndrome at that time.  While medical 
records in 1994 and 1995 have indicated that the veteran 
reported having been diagnosed with Raynaud's syndrome in 
1971, the contemporary medical evidence does not show that 
Raynaud's syndrome was diagnosed before June 1973.  The Board 
notes that the first medical diagnosis of Raynaud's syndrome 
was made while the veteran was on either active duty or 
ACDUTRA, in June 1973.  

Private medical records in the 1990's indicate that the 
veteran continued to experience Raynaud's syndrome.  An April 
1994 private examination report describes the symptoms the 
veteran experienced due to Raynaud's syndrome.  The veteran 
was again noted to have Raynaud's syndrome in the June 2000 
note from Dr. S.J.P.  

In light of the above, Board finds that the veteran currently 
has Raynaud's syndrome.  The Board also finds that Raynaud's 
syndrome was first diagnosed during the veteran's service.  
Finally, the Board finds that Raynaud's syndrome is a chronic 
disease and has been defined as such by VA law.  As noted 
above, when a chronic disease is shown in service, service 
connection is for assignment if that same chronic disease is 
manifested at any later date, however remote.  38 C.F.R. 
§ 3.303(b).  The medical evidence clearly shows that the 
veteran was diagnosed as having a chronic disability during 
his service and that he currently has that chronic 
disability, Raynaud's syndrome.  Furthermore, there is the 
July 2000 opinion from Dr. R.A.W. indicating that it is 
plausible that the veteran developed Raynaud's syndrome due 
to his service.  Accordingly, the Board finds that service 
connection for Raynaud's syndrome is warranted.
 

ORDER

Service connection for Raynaud's syndrome is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

